DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 15 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 6 recites that the data or control signals of the package are coupled to the ground or power signals.  It is unclear how the package would operate if this condition was met because the data or control signals must have the ability to switch from high to low (1 to 0) in order to have any readable signal for the internal or external components, and by connecting the signals to power or ground, they will have a constant high or low voltage signal.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is unclear how the package would operate if this condition was met because the data or control signals must have the ability to switch from high to low (1 to 0) in order to have any readable signal for the internal or external components, and by connecting the signals to power or ground, they will have a constant high or low voltage signal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 12, 16-17 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Publication No. 2017/0092510) in view of Yu et al. (U.S. Publication No. 2017/0170155).
Regarding claim 1, Oh teaches a semiconductor package comprising:
a semiconductor chip (Oh Fig. 2B, chip 210) including a chip pad (Fig. 2B, pad at connection 201A);
a redistribution structure (Oh Fig. 6F, RDL 620/630) including a redistribution insulation layer (620) on the semiconductor chip (Fig. 6F) and a plurality of first redistribution patterns (RDLs 630) on a surface of the redistribution insulation layer (Fig. 6F), the plurality of first redistribution patterns being connected to the chip pad (Fig. 6F);
a passivation layer (passivation layer 640) covering the plurality of first redistribution patterns (see Fig. 7), the passivation layer being on the redistribution structure (Fig. 6F) and including an opening (see Fig. 6E, openings 671) vertically overlapping a portion of each of the plurality of first redistribution patterns;
an under-bump metal (UBM) pattern (see paragraph [0051], [0059]-[0060], and [0090]) on the passivation layer and extending into the opening of the passivation layer (paragraph [0051], [0059]-[0060], and [0090], and Fig. 6E);
a second redistribution pattern (RDL 660) on the UBM pattern (see paragraph [0090]-[0091]);
a plurality of conductive pillars (see Fig. 6E, vias) on the second redistribution pattern (Fig. 6E); and
a package connection terminal (terminal 680) on the plurality of conductive pillars (Fig. 6E).
Oh does not specifically show the connections made by the RDL structures, and therefore does not teach the second redistribution pattern connecting some of the plurality of first redistribution patterns to each other, and some of the plurality of conductive pillars being connected to one another through the second redistribution pattern.
However, Yu teaches a similar package in which two different RDLs (Yu Fig. 3, RDL 309 and 301) associated with stacked chips (Yu 403 and 109) are set up such that the second redistribution pattern (301) connecting some of the plurality of first redistribution patterns to each other (see annotated Yu Fig. 3 below), and some of the plurality of conductive pillars being connected to one another through the second redistribution pattern (see annotated Yu Fig. 3 below).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the RDLs could have connected each others circuits because this allows for further and more complex connections to be made, as well as allowing the different chip layers to connect with each other for interfunctionality.

    PNG
    media_image1.png
    512
    773
    media_image1.png
    Greyscale


Regarding claim 2, Oh in view of Yu teaches the semiconductor package of claim 1, wherein, in a plan view of the semiconductor package, the UBM pattern and the second redistribution pattern overlap each other in a vertical direction (see Oh Fig. 6F).

Regarding claim 3, Oh in view of Yu teaches the semiconductor package of claim 2, wherein a side surface of the second redistribution pattern is on a same plane as a side surface of the UBM pattern (see Oh Fig. 6F and paragraph [0051], [0059]-[0060], and [0090], second RDL is formed by plating the UBM, and therefore inherently is formed only where the UBM is formed, thus having planar sidewalls).

Regarding claim 4, Oh in view of Yu teaches the semiconductor package of claim 1, wherein the plurality of first redistribution patterns comprise:
a plurality of signal redistribution patterns configured to transfer a data signal or a control signal between the semiconductor chip and the package connection terminal (see Oh Fig. 6F, it is inherent that data/control signals are present because they are necessary for the chip to function); and
a plurality of power/ground redistribution patterns configured to supply power to the semiconductor chip or to ground the semiconductor chip (see Oh Fig. 6F; it is inherent that power signals are included because they are necessary for the chip to function).

Regarding claim 5, Oh in view of Yu teaches the semiconductor package of claim 4, wherein the second redistribution pattern connects at least two of the plurality of signal redistribution patterns to each other (see Yu Fig. 3, and Oh Fig. 6F-7, chips are connected to each other through RDLs) and connects at least two of the plurality of power/ground redistribution patterns to each other (see Yu Fig. 3, and Oh Fig. 6F-7, power/ground signals would necessary be connected to each other to power all chips in the stack).

Regarding claim 7, Oh in view of Yu teaches the semiconductor package of claim 1, wherein, in a plan view of the semiconductor package, a width of the conductive pillar is less than a width of the second redistribution pattern (see Oh Fig. 6F).

Regarding claim 9, Oh in view of Yu teaches the semiconductor package of claim 1, wherein the UBM pattern comprises:
a UBM seed layer conformally formed along the plurality of first redistribution patterns and a surface of the passivation layer (see Oh paragraph [0059]-[0060]); and
a UBM conductive layer between the UBM seed layer and the second redistribution pattern (see Oh paragraphs [0059]-[0060]).

Regarding claim 10, Oh in view of Yu teaches the semiconductor package of claim 9, wherein the UBM seed layer comprises titanium, and
the UBM conductive layer comprises copper (see Oh paragraph [0060]).

Regarding claim 12, Oh teaches a semiconductor package comprising:
a semiconductor chip (see Oh Fig. 6F< chip 610) including a chip pad (see Min Fig. 2B, pad at connection 201A);
a redistribution structure (Oh Fig. 6F, RDL 620/630) including a redistribution insulation layer (620) on the semiconductor chip (Fig. 6F) and a plurality of first redistribution patterns (RDLs 630) on a surface of the redistribution insulation layer (Fig. 6F), the plurality of first redistribution patterns being connected to the chip pad (Fig. 6F);
a passivation layer (passivation layer 640) covering the plurality of first redistribution patterns (see Fig. 7), the passivation layer being on the redistribution structure (Fig. 6F) and including an opening (see Fig. 6E, openings 671) vertically overlapping a portion of each of the plurality of first redistribution patterns;
an under-bump metal (UBM) pattern (see paragraph [0090]) on the passivation layer and extending into the opening of the passivation layer (paragraph [0090], and Fig. 6E); and
a plurality of conductive pillars (see Fig. 6E, vias) on the UBM pattern (Fig. 6E);
Oh does not specifically show the connections made by the RDL structures, and therefore does not teach the UBM pattern connecting some of the plurality of first redistribution patterns to each other, and some of the plurality of conductive pillars being connected to one another through the UBM pattern.
However, Yu teaches a similar package in which two different RDLs (Yu Fig. 3, RDL 309 and 301) associated with stacked chips (Yu 403 and 109) are set up such that the UBM and second redistribution pattern (301) connect some of the plurality of first redistribution patterns to each other (see annotated Yu Fig. 3 above), and some of the plurality of conductive pillars being connected to one another through the UBM and second redistribution pattern (see annotated Yu Fig. 3 above).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the RDLs could have connected each other’s circuits because this allows for further and more complex connections to be made, as well as allowing the different chip layers to connect with each other for interfunctionality.

Regarding claim 16, Oh teaches a semiconductor device comprising:
a package substrate (see Oh Fig. 3D or 3E, packaging with underlying substrates is contemplated, substrate not specifically labeled) including a package substrate pattern (see Fig. 3D), a package substrate insulation layer (see Fig. 3D) surrounding the package substrate pattern, and a package substrate pad (see Fig. 3D) on the package substrate insulation layer, the package substrate pad being connected to the package substrate pattern (see Fig. 3D);
and a semiconductor (see Oh Fig. 3D and 6F, chip 610) package mounted on the package substrate (see Fig. 3D and 6F), the semiconductor package including a semiconductor chip including a chip pad (see Oh Fig. 6F and Fig. 2B, pad at connection 201A);
a redistribution structure (Oh Fig. 6F, RDL 620/630) including a redistribution insulation layer (620) on the semiconductor chip (Fig. 6F) and a plurality of first redistribution patterns (RDLs 630) on a surface of the redistribution insulation layer (Fig. 6F), the plurality of first redistribution patterns being connected to the chip pad (Fig. 6F);
a passivation layer (passivation layer 640) covering the plurality of first redistribution patterns (see Fig. 7), the passivation layer being on the redistribution structure (Fig. 6F) and including an opening (see Fig. 6E, openings 671) vertically overlapping a portion of each of the plurality of first redistribution patterns;
an under-bump metal (UBM) pattern (see paragraph [0090]) on the passivation layer and extending into the opening of the passivation layer (paragraph [0090], and Fig. 6E);
a plurality of conductive pillars (see Fig. 6E, vias) on the UBM pattern (Fig. 6E);
a plurality of package connection terminals (see Oh Fig. 6F, terminals 680) on the plurality of conductive pillars (Fig. 6F), the plurality of package connection terminals contacting the package substrate pad of the package substrate (see Oh Fig. 3D).
Oh does not specifically teach the connections made by the UBM, and therefore does not teach the UBM pattern connecting some of the plurality of first redistribution patterns to each other; or some of the plurality of conductive pillars being connected to one another through the UBM pattern.
However, Yu teaches a similar package in which two different RDLs (Yu Fig. 3, RDL 309 and 301) associated with stacked chips (Yu 403 and 109) are set up such that the UBM and second redistribution pattern (301) connect some of the plurality of first redistribution patterns to each other (see annotated Yu Fig. 3 above), and some of the plurality of conductive pillars being connected to one another through the UBM and second redistribution pattern (see annotated Yu Fig. 3 above).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the RDLs could have connected each other’s circuits because this allows for further and more complex connections to be made, as well as allowing the different chip layers to connect with each other for interfunctionality.

Regarding claim 17, Oh in view of Yu teaches the semiconductor device of claim 16, further comprising:
a second redistribution pattern (Oh Fig. 6F, RDL 660) between the UBM pattern and the plurality of conductive pillars (see Oh Fig. 6F, paragraphs [0051], [0059]-[0060], and [0090]) to have a pattern having a same peripheral shape as a peripheral shape of the UBM pattern (UBM is plated to form RDL, and therefore RDL has the same shape as the UBM), wherein some of the plurality of package connection terminals are connected to one another through the UBM pattern and the second redistribution pattern (see Yu Fig. 3 and Oh Fig. 6F).

Regarding claim 19, Oh in view of Yu teaches the semiconductor device of claim 17, wherein the second redistribution pattern is exposed to an outside of the semiconductor device (see Oh Fig. 6A-F), and in a plan view of the semiconductor package, the UBM pattern and the second redistribution pattern overlap each other in a vertical direction (see Oh paragraphs [0051], [0059]-[0060], and [0090]).

Regarding claim 20, Oh in view of Yu teaches the semiconductor device of claim 17, wherein the UBM pattern comprises:
a UBM seed layer conformally formed along the plurality of first redistribution patterns and a surface of the passivation layer (see Oh paragraphs [0051], [0059]-[0060], and [0090]; and
a UBM conductive layer between the UBM seed layer and the second redistribution pattern (see Oh paragraphs [0051], [0059]-[0060], and [0090]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Yu, further on view of Lin et al. (U.S. Publication No. 2019/0057934)
Regarding claim 8, Oh in view of Yu teaches the semiconductor package of claim 1, but does not specifically teach wherein, in a plan view of the semiconductor package, a shape of the second redistribution pattern comprises at least one of a tetragonal plate shape and a curved line shape.
Oh does not specifically show the shape of the RDL patterns.  However, Lin teaches that an RDL can have tetragonal and curved line shaped redistribution patterns (see Lin Fig. 1).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the redistribution patterns could have been tetragonal or curved line shaped because these are extremely common shapes for wiring lines in an RDL in order to achieve the shortest line while maintaining other characteristics such as inductive or capacitance issues.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Yu, further in view of Min et al. (U.S. Publication No. 2006/0220167)
Regarding claim 11, Oh in view of Yu teaches the semiconductor package of claim 1, but does not specifically teach wherein a thickness of the second redistribution pattern ranges from 3 pm to 10 pm, and a thickness of the plurality of conductive pillars ranges from 5 pm to 20 pm.
Oh does not specifically teach the thickness of the lines or vias.  However, Min teaches another RDL (Min Fig. 4), in which the conductor thickness is 5um (Min paragraph [0035]), and the via thickness is 20 um (Min paragraph [0035], build up layer 20 is 20um, and is roughly half of thickness, and therefore less than 20um).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the non-critical thicknesses of the conductive lines and vias could have been optimized through routine experimentation or calculation to be any desired value, such as those of Min.  See MPEP2144.05(II)(A).

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Yu, further in view of Fan (U.S. Publication No. 2022/0052008)
Regarding claim 13, Oh in view of Yu teaches the semiconductor package of claim 12, further comprising:
a package connection terminal (Oh Fig. 6F, terminal 680) on the plurality of conductive pillars, but does not specifically teach the package connection terminal having a thickness ranging from 15 um to 30 um.
However, Fan teaches that solder balls can be 15-30 um (Fan paragraph [0053]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the non-critical thicknesses of the solder balls could have been optimized through routine experimentation or calculation to be any desired value, such as those of Fan.  See MPEP2144.05(II)(A).

Regarding claim 14, Oh in view of Yu and Fan teaches the semiconductor package of claim 13, wherein the plurality of first redistribution patterns comprise a plurality of signal redistribution patterns (see Oh Fig. 6F, it is inherent that there are signal patterns because they are essential for the chip to function) and a plurality of power/ground redistribution patterns (it is inherent that there would be ground/power patterns because power and ground are essential for the chip to function), the plurality of signal redistribution patterns are configured to transfer a data signal or a control signal between the semiconductor chip and the package connection terminal (see Oh Fig. 6F, and inherency of connecting signals to outside devices because an isolated chip without external connections cannot function), the plurality of power/ground redistribution patterns are configured to supply power to the semiconductor chip or to ground the semiconductor chip (see Oh Fig. 6F, and inherency of power and ground signals to be connected to the chips of the package), and
the UBM pattern connects at least two of the plurality of signal redistribution patterns to each other (see Yu Fig. 3, and Oh Fig. 6F-7, chips are connected to each other through RDLs) and connects at least two of the plurality of power/ground redistribution patterns to each other (see Yu Fig. 3, and Oh Fig. 6F-7, power/ground signals would necessarily be connected to each other to power all chips in the stack).


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior art, alone or in combination, fails to teach or suggest a second redistribution seed layer between the second redistribution line pattern and the UBM pattern in combination with the other limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816  

/SELIM U AHMED/Primary Examiner, Art Unit 2896